          Case 1:18-cv-02388-CRC Document 8 Filed 12/11/18 Page 1 of 2



                        UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLUMBIA
____________________________________
                                     )
AMERICAN FEDERATION OF               )
TEACHERS,                            )
                                     )
GIFFORDS LAW CENTER TO               )
PREVENT GUN VIOLENCE,                )
                                     )
      and                            )
                                     )
SOUTHERN POVERTY LAW CENTER, )           Civil Action No. 18-2388 (CRC)
                                     )
            Plaintiffs,              )
                                     )
      v.                             )
                                     )
UNITED STATES DEPARTMENT OF          )
EDUCATION,                           )
                                     )
            Defendant.               )
____________________________________)

                                 JOINT STATUS REPORT

       American Federation of Teachers, et al., (Plaintiffs) and the United States Department of

Education (Defendant) jointly file this status report pursuant to the Court’s November 21, 2018

Order. The parties have conferred about specific clarifications of the FOIA request. The parties

have reached tentative agreement concerning some of the parameters of a search that would be

responsive to the Plaintiffs’ interests. Defendant has begun to search based on the parties’

discussions. Accordingly, the parties request to file another Joint Status Report no later than

December 21, 2018 in which they will advise the Court of the volume of responsive records and

a schedule of production.




                                             -1-
Case 1:18-cv-02388-CRC Document 8 Filed 12/11/18 Page 2 of 2



                           Respectfully submitted,

                           /s/ Josephine Morse
                           Josephine Morse
                           (D.C. Bar No. 1531317)
                           Democracy Forward Foundation
                           P.O. Box 34553
                           Washington, D.C. 20043
                           (202) 448-9090
                           jmorse@democracyforward.org

                           Attorney for Plaintiffs


                           JESSIE K. LIU
                           D.C. BAR # 472845
                           United States Attorney
                           for the District of Columbia

                           DANIEL F. VAN HORN
                           D.C. BAR # 924092
                           Civil Chief

                           By:    /s/ Benton Peterson
                           BENTON G. PETERSON, BAR # 1029849
                           Assistant United States Attorney
                           U.S. Attorney’s Office
                           555 4th Street, N.W. - Civil Division
                           Washington, D.C. 20530
                           (202) 252-2534

                           Attorney for Defendant




                            -2-
